EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the attorney of record, Roger Chen (RN 67,314), on March 9, 2021 to correct minor informalities for clarity and consistency to put the application in condition for allowance.

The application has been amended as follows: 

Claim 3: replace “the at least one driving voltage” in line 1 with --the at least one driving voltage of the set of driving voltages--

Claim 8: replace “to generate the output signal corresponding to the logical state comprises” in lines 3-4 with --to generate the power control signal corresponding to the logical state further comprises--

Claim 15: replace “the transmission interface comprises” in lines 2-3 with --the transmission interface further comprises--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
the prior art, individually or in combination, does not teach detecting whether a host device supports communications corresponding to a first communications protocol comprising performing voltage detection on a specific driving voltage of a set of driving voltages to generate a detection signal and monitoring a logical state of a specific signal from the host device according to the detection signal to generate a power control signal corresponding to the logical state, for controlling power of a physical layer (PHY) circuit within the memory device, wherein the specific signal is received by the memory device through a corresponding communications terminal of the memory device, and wherein the power control signal indicates whether the host device supports communications corresponding to the first communications protocol, and wherein monitoring the logical state of the specific signal from the host device according to the detection signal to generate the power control signal corresponding to the logical state comprises storing one-bit information corresponding to the logical state into a one-bit storage circuit according to the detection signal to generate the power control signal wherein the detection signal is input into a clock terminal of the one-bit storage circuit, and the power control signal is an output signal of the one-bit storage circuit;
 the prior art, individually or in combination, does not teach a controller of a memory device detecting whether a host device supports communications corresponding to a first communications protocol, wherein a voltage detection circuit of a transmission interface circuit of the controller is arranged to perform voltage detection on a specific driving voltage of a set of driving voltages to generate a detection signal and a power on control circuit of the transmission interface circuit of the controller is arranged to monitor a logical state of a specific signal from the host device according to the detection signal to generate a power control signal corresponding to the logical state, for controlling power of a physical layer (PHY) circuit within the transmission interface circuit of the controller, wherein the specific signal is received by the memory device through a corresponding communications terminal of the memory device, and wherein the power control signal indicates whether the host device supports communications corresponding to the first communications protocol, and wherein the power on control circuit stores one-bit information corresponding to the logical state into a one-bit storage circuit of the power control circuit according to the detection signal to generate the power control signal wherein the detection signal is input into a clock terminal of the one-bit storage circuit, and the power control signal is an output signal of the one-bit storage circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M, W-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANH Q NGUYEN/Primary Examiner, Art Unit 2187
TQN: March 11, 2021